                     IN THE UNITED STATES DISTRICT COGRT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHERWOOD JEROME GRINTER,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-1240
                                                                       ;   ·, ,. , r~   .

COMMONWEALTH OF                                                        I ..,   I   J '
                                                                       ',e_~.,,
PENNSYLVANIA, et al.,
     Defendants.
                                                                       MAR 26 20i9

                                             ORDER

       AT\J"D NOW, this   }'6f; of March, 2019, upon consideration of prose Plaintiff
Sherwood Jerome Grinter's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), and

Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court's Memorandum.

       4.      Grinter is given leave to file an amended complaint within thirty (30) days of the

date of this Order if he can state a plausible claim for relief against a proper defendant. Any

individual or entity that is not listed in the caption of the amended complaint will not be treated

as a defendant. Any amended complaint must be a complete document that describes in detail

the basis for Grinter's claims against each defendant. Grinter should do his best to provide a

simple recitation of the facts supporting his claims - who specifically caused him harm, in what

specific way, at what specific time and place.

       5.      If Grinter files an amended complaint, the Clerk shall not make service until so

ORDERED.
       6.      The Clerk of Court is DIRECTED to send Grinter a copy of this Court's form

complaint to be used by a pro se individual filing a civil action bearing the civil action number

for this case. Grinter may use this form to prepare his amended complaint.

       7.      If Grinter fails to file an amended complaint, his cao;e may be dismissed without

prejudice for failure to prosecute without further notice.

                                                 BY THE COURT:




                                        ,._   .........
